Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over LAYDE (2008/0161712) in view of MISHELEVICH (2016/0001096).
 	As per claim 1, Layde teaches the claimed “device,” comprising: “a sensor configured to detect a signal from the brain of the person” (Layde, [0054], figure 5, 204).  It is noted that Layde does not teach “a plurality of transducers, each configured to apply to the brain an acoustic signal, wherein one of the plurality of transducers is selected using a statistical model trained on signal data annotated with one or more values relating to identifying a health condition” as claimed.  However, Mishelevich teaches a transducer (Elements 6527 and 6532, Fig. 65; Element 7560, Fig. 76) configured to apply to the brain an acoustic signal (“Targets 6525 and 6530 are targeted by ultrasound from transducers 6527 and 6532 respectively”, [0666]).  It is noted that it is well known to use a statistical model trained on signal data annotated with one or more values relating to identifying a health condition to select a transducer associated with a health condition (Layde, figure 1, [0024]-[0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the device in the method of Leyde, a transducer configured to apply to the brain an acoustic signal, because this is a way to neuromodulate a deep brain target region of an individual (Mishelevich, [0068]) in order to treat epilepsy (Mishelevich, [0666]) and stop seizures (Mishelevich, [00723]).

 	Claim 2 adds into claim 1 “wherein the signal data annotated with the one or more values relating to identifying the health condition comprises the signal data annotated with respective values relating to increasing strength of a symptom of a neurological disorder” (Layde. [0032]).

	Claim 3 adds into claim 2 “wherein the statistical model was trained on data from prior signals detected from the brain annotated with the respective values between 0 and 1 relating to increasing strength of the symptom of the neurological disorder” (Layde, [0032] – the scale [0,1] is just a ‘relative’ range of signals).

	Claim 4 adds into claim 2 “wherein the statistical model includes a loss function having a regularization term that is proportional to a variation of outputs of the statistical model, an L1/L2 norm of a derivative of the outputs, or an L1/L2 norm of a second derivative of the outputs” which is well-known in the art of neural network such as the Layde’s classifier (figure 1, classifier) in which L1 and L2 are two common loss functions in machine learning/deep learning which are mainly used to minimize the error (official notice).

	Claim 5 adds into claim 2 “provide data from a first signal detected from the brain as input to the trained statistical model to obtain an output indicating a first predicted strength of the symptom of the neurological disorder” (Layde, figure 1, [0024]-[0031]; figure 3, step 11, [0054], step 116, [0060], steps 120 and 122, [0041]).  Layde does not teach “based on the first predicted strength of the symptom, select one of the plurality of transducers in a first direction to transmit a first instruction to apply a first acoustic signal.”  However, Mishelevich teaches a transducer (Elements 6527 and 6532, Fig. 65; Element 7560, Fig. 76) configured to apply to the brain an acoustic signal (“Targets 6525 and 6530 are targeted by ultrasound from transducers 6527 and 6532 respectively”, [0666]).  It is noted that it is well known to use a statistical model trained on signal data annotated with one or more values relating to identifying a health condition to select a transducer associated with a health condition (Layde, figure 1, [0024]-[0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the device in the method of Leyde, a transducer configured to apply to the brain an acoustic signal, because this is a way to neuromodulate a deep brain target region of an individual (Mishelevich, [0068]) in order to treat epilepsy (Mishelevich, [0666]) and stop seizures (Mishelevich, [00723]).

	Claim 6 adds into claim 5 “provide data from a second signal detected from the brain as input to the trained statistical model to obtain an output indicating a second predicted strength of the symptom of the neurological disorder” (Layde, figure 1, [0024]-[0031]; figure 3, step 11, [0054], step 116, [0060], steps 120 and 122, [0041]); in response to the second predicted strength being less than the first predicted strength, select one of the plurality of transducers in the first direction to transmit a second instruction to apply a second acoustic signal; and in response to the second predicted strength being greater than the first predicted strength, select one of the plurality of transducers in a direction opposite to or different from the first direction to transmit the second instruction to apply the second acoustic signal” which is obvious in selecting the signal which gives strongest predicted strength.

	Claim 7 adds into claim 1 “wherein the trained statistical model comprises a deep learning network” which is well-known in the art to implement the Layde’s classifer with a deep learning network (official notice).

	Claim 8 adds into claim 7 “wherein the deep learning network comprises: a Deep Convolutional Neural Network (DCNN) for encoding the data onto an n- dimensional representation space; and a Recurrent Neural Network (RNN) for computing a detection score by observing changes in the representation space through time, wherein the detection score indicates a predicted strength of the symptom of the neurological disorder” which is a well-known structure of the Layde’s classifier (official notice).

	Claim 9 adds into claim 1 “wherein the signal data includes data from prior signals detected from the brain that is accessed from an electronic health record of the person” (Layde, figure 5, sensors 204, [0058]).

	Claim 10 adds into claim 1 “wherein the sensor includes an electroencephalogram (EEG) sensor, and wherein the signal includes an EEG signal” (Layde, [0024]).

	Claim 11 adds into claim 1 “wherein the transducer includes an ultrasound transducer, and wherein the acoustic signal includes an ultrasound signal” (Mishelevich, Elements 6527 and 6532, Fig. 65; Element 7560, Fig. 76; “Targets 6525 and 6530 are targeted by ultrasound from transducers 6527 and 6532 respectively”, [0666]).

	Claim 12 adds into claim 11 “wherein the ultrasound signal has a frequency between 100 kHz and 1 MHz, a spatial resolution between 0.001 cm3 and 0.1 cm3. and/or a power density between 1 and 100 watts/cm2 as measured by spatial-peak pulse-average intensity” which is well-known in the art that an ultrasound signal typically used in clinical settings has frequencies between 2 and 12 MHz (official notice).

	Claim 13 adds into claim 11 “wherein the ultrasound signal has a low power density and is substantially non-destructive with respect to tissue when applied to the brain” which is obvious because a low-power-density signal, when applied to the brain, is required for not causing any damage to the tissue.

	Claim 14 adds into claim 1 “wherein the sensor and the transducer are disposed on the head of the person in a non-invasive manner” (Layde, figure 5, the sensor 204).

	Claim 15 adds into claim 2 “wherein the acoustic signal suppresses the symptom of the neurological disorder” (Mishelevich, [0068], in order to treat epilepsy [0666], and stop seizures [00723]).

	Claim 16 adds into claim 2 “wherein the neurological disorder includes one or more of stroke. Parkinson's disease, migraine, tremors, frontotemporat dementia. traumatic brain injury, depression, anxiety, Alzheimer's disease, dementia, multiple sclerosis, schizophrenia. brain damage, neurodegeneration, central nervous system (CNS) disease. encephalopathy. Huntington's disease, autism, attention deficit hyperactivity disorder (ADHD). amyotrophic lateral sclerosis (ALS), and concussion” (Layde, figure 1, [0024]-[0031]; Mishelevich, [0068], in order to treat epilepsy [0666], and stop seizures [00723]).

	Claim 17 adds into claim 2 “wherein the symptom includes a seizure” (Layde, [0017], epileptic seizures).

	Claim 18 adds into claim 1 “wherein the signal comprises an electrical signal, a mechanical signal, an optical signal, and/or an infrared signal” (Layde, [0024], EEG – an electrical signal).

	Claims 19-20 claim a method and an apparatus based on the device of claim 1, therefore, they are rejected under a similar rationale.

	The Hossain et al (Applying Deep Learning for Epilepsy Seizure Detection and Brain Mapping Visualization) shows:
	a Deep Convolutional Neural Network (DCNN) (“we use a deep [convolutional neural network] model for seizure detection...”, Abstract) for encoding the data onto an n-dimensional representation space (Fig. 7; “We use correlation maps to relate spectral amplitude features to the output in the form of images”, Abstract; the examiner also notes that the functional language “for encoding the data onto an n-dimensional representation space” means only a processor capable of the functional language claimed is needed, as opposed to a device expressly configured to do so. As this device is capable of the functional language claimed, it reads on this limitation); and
a Recurrent Neural Network (RNN) (“They showed that deep learning with the recurrent convolutional neural network...”, page 10:4) for computing a detection score by observing changes in the representation space through time, wherein the detection score indicates a predicted strength of the symptom of the neurological disorder (The functional language “for computing a detection score by observing changes in the representation space through time, wherein the detection score indicates a predicted strength of the symptom of the neurological disorder” means only a processor capable of the functional language claimed is needed, as opposed to a device expressly configured to do so. Hossain’s deep learning networks are able to enhance performance by extracting relevant patient-specific EEG features, as taught by Hossain (page 10:2, last sentence), and recurrent neural networks are an effective technique to perform automatic feature extraction and classification (Hossain, page 10:4).

The Park reference (Epileptic seizure detection for multi-channel EEG with deep convolutional neural network) shows: A new epileptic seizure detection method based on deep convolutional network is proposed. The pro-posed network is designed for multi-channel EEG signals and considers spatiotemporal correlation, a feature in epileptic seizure detection, using 1D and 2D convolutional layers. 1D convolutional layer considers temporal evolution of the EEG signal of each channel and 2D convolutional layers considers spatial relationships between EEG channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616